Title: To Thomas Jefferson from Jacob Crowninshield, 28 August 1805
From: Crowninshield, Jacob
To: Jefferson, Thomas


                  
                     Dear Sir
                     
                     Salem 28th Augt 1805
                  
                  I hasten to correct a mistake into which I had fallen in my letter of this morning respecting some particulars of the peace with Tripoli. I had not then seen the Capt’ of the vessel from the Mediterranean. the person who came direct from the vessel, as she was entering the harbour, was misinformed in some of the details & of course led me into error. Capt Leach now informs me in substance, that a battle was fought between the American army under Genl Eaton, and the Bashaw’s troops in the neighbourhood of Derne, victory was on our side, many were killed. Genl E was wounded. the news reaching Tripoli, the Bashaw was seriously alarmed, & expecting a severe attack from the American squadron. he proposed terms of peace to the Commodore in Malta. Consul Lear was dispatched for Tripoli & a treaty was soon settled highly honorable to our Country. The Capt reports that the prisoners are certainly released. he saw a letter in Naples from Mr Lear to the Consul there in which he mentioned having concluded a peace, but declined stating the particular terms. only observing that it was highly honorable to the US.
                  The vessel left Naples 66 days since, & Capt L says the intelligence reached that place about a week before his departure. As I presume you will have obtained every particular information on this subject, before this letter comes to hand. I will only add that the 10th of June, when the battle is said to have been fought, was the day, as he understood, that Tripoli was to have been bombarded by our fleet.   At the moment of writing you this morning, I had the pleasure of receiving your esteemed favour of the 19th inst from Monticello. I can now sincerely congratulate you on “the issue of the contest” with Tripoli. it is indeed a subject of great joy to the republicans, & I hope to the nation at large. tho’ I fear there are some federalists, whose prejudices & false views of things, will not allow them to partake in the expressions of approbation every where heard on this occasion. I can not but express a hope that provission is made in the Treaty for Genl Eaton’s army & for the old Bashaw who accompanied him. ought not Derne & the other conquered districts eastward of Tripoli to be set off to him subject to some conditions favourable to our interest. if the Bashaw in Tripoli could be made to give up his fleet, or to reduce it & make war no more upon the European powers. great & lasting advantages would result from it. I pray you to excuse me for these observations, but I really could not avoid making them at this time—
                  I am happy to hear of the abundant crops in Virginia & N Carolina. In Masstts we were without rain for 40 odd days. & what fell this month was not a great quantity. there will be considerable corn, but the second crop of hay will be next to nothing. I observe what you say relative to Spain. I fear she is influenced by France. Alone, the former is no match for us. Is there not danger of her ceding the two Floridas to France. we are loosing valuable vessels,every day in the WI. The French English & Spaniards There capture & condemn our defenceless mercht vessels in a Shameful manner. I was highly gratified in perusing the two letters to Genl Stark, & Mr Bentley & immediately enclosed them as directed by you. I hope you received the fish in good order. Whenever you wish any more I beg you will always freely command me. With wishing you long life & great domestic happiness, & with assurances of great esteem and respect I am your obliged & faithful humble Servant.
                  
                     Jacob Crowninshield.
                  
               